         Case 1:18-cv-02185-LJL-DCF Document 258 Filed 02/24/20 Page 1 of 4




1313 N. Market Street
Suite 5100
Wilmington, DE 19899-1709
302.777.6500
Fax 302.421.8390
                                                                                                                              Joanna J. Cline
                                                                                                                   direct dial: 302.777.6542
                                                                                                                     clinej@pepperlaw.com

                                                           February 24, 2020

BY CM/ECF

Judge Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                        Re:          Eastern Profit Corp. Ltd. v. Strategic Vision US LLC,
                                     C.A. No. 18-cv-2185 (JGK)

Dear Judge Liman:

                The parties, Eastern Profit Corporation Limited (“Eastern”) and Strategic Vision
US LLC (“Strategic”), write in response to the Court’s February 12, 2020 Order (Dkt. No. 256)
rescheduling the February 24, 2020 conference to March 2, 2020 and requiring the parties to
submit a joint letter regarding the status of this action by February 24, 2020. Generally speaking,
this action is now entering the summary judgment stage. Discovery has concluded, there are no
dispositive or non-dispositive motions pending, and the parties are prepared to proceed with the
filing of summary judgment motions consistent with the proposed briefing schedule set forth in
the parties’ joint January 31, 2020 letter (Dkt. No. 249).

                Further information regarding the status of this action is provided below, consistent
with the five topics outlined in the Court’s Order.

                   1.                Brief Statement of Nature of Case

                 Eastern brought suit against Strategic on March 12, 2018 with respect to a written
Research Agreement entered into between Eastern and Strategic on January 6, 2018 (the “Research
Agreement”), under which Strategic agreed to provide Eastern with certain research and advisory
services. See Dkt. No. 19. Through its lawsuit, Eastern primarily seeks to recover a $1 million
deposit that it paid to Strategic pursuant to the Research Agreement, plus pre- and post-judgment
interest.




    Philadelphia           Boston           Washington, D.C.            Los Angeles           New York             Pittsburgh          Detroit

       Berwyn           Harrisburg         Orange County           Princeton          Rochester          Silicon Valley         Wilmington

                                                               www.pepperlaw.com
#57098871 v1
         Case 1:18-cv-02185-LJL-DCF Document 258 Filed 02/24/20 Page 2 of 4



Judge Lewis J. Liman
February 24, 2020
Page 2

                In an attempt to recover the deposit, and as set forth in Eastern’s Second Amended
Complaint (see Dkt. No. 93), Eastern asserts four causes of action against Strategic. Eastern’s first
count is for breach of contract. In that count, Eastern alleges that Strategic breached the Research
Agreement by failing to provide the research deliverables called for under the Research
Agreement. Eastern’s second count is fraudulent inducement. In that count, Eastern claims that
Strategic fraudulently induced Eastern to enter into the Research Agreement by misrepresenting
its research capabilities to Eastern.

               Eastern’s third count is a declaratory judgment count seeking an order declaring the
Research Agreement void as against public policy. Specifically, Eastern alleges that Strategic
Vision solicited, agreed to provide, and did in fact provide private investigation services to Eastern
without a license in contravention with applicable state law, and that as a result, the Research
Agreement is void and unenforceable. Finally, Eastern’s fourth cause of action seeks recovery of
the $1 million deposit that was paid to Strategic pursuant to the Research Agreement under an
unjust enrichment theory.

               Strategic has filed counterclaims against Eastern in this action. As set forth in
Strategic’s Amended Answer and Counterclaims (Dkt. No. 127), Strategic asserts two
counterclaims against Strategic. Strategic’s first counterclaim is for breach of contract. In that
count, Strategic claims that Eastern agreed to pay to Strategic a fee of $750,000 per month for
Strategic’s work under the Research Agreement and that Eastern breached the Research
Agreement by failing to pay such amount for the time period of January 16, 2018 through March
21, 2018, and otherwise breached implied covenants in the Agreement, including the implied
covenant of good faith and fair dealing.

                Strategic’s second counterclaim is for fraudulent inducement. In that count,
Strategic alleges that Guo Wengui (a/k/a Miles Kwok), in negotiating the Research Agreement on
behalf of and with authority from Eastern, falsely represented to Strategic that he “was a Chinese
dissident,” that “he opposed the Chinese Communist Party,” and that “he was actively working to
find and publicize research regarding key Chinese leaders that he would then use to weaken the
Chinese regime and support a move to a more democratic and U.S.-friendly regime.”1

                  2.       All Existing Deadlines

                Prior to Your Honor being assigned this case, the only deadline pending in this
action was the February 24, 2020 pre-motion conference. The purpose of that conference was to
discuss the parties’ proposed summary judgment motions and the briefing schedule that the parties
proposed to govern such motions. See Dkt. Nos. 250, 253. Your Honor has rescheduled that
conference to take place on March 2, 2020 at 10:00 a.m. The parties respectfully request that, in

        1
          In a prior version of its Answer (Dkt. No. 47), Strategic also asserted various third party claims, which as
explained below, have been dismissed by the Court. Dkt. No. 96.




#57098871 v1
         Case 1:18-cv-02185-LJL-DCF Document 258 Filed 02/24/20 Page 3 of 4



Judge Lewis J. Liman
February 24, 2020
Page 3

addition to the matters that the Court wishes to cover at the conference, the Court also address the
parties’ proposed summary judgment briefing schedule, which is set forth in the parties’ January
31, 2020 joint letter requesting a pre-motion conference. See Dkt. No. 249.

               3.      Brief Description of Motion Practice

               On August 8, 2019, the Court referred this case to Magistrate Judge Freeman for
general pretrial purposes, including discovery. See Dkt. No. 128. As of this date, all discovery
motions brought before the Magistrate Judge have been resolved.

               On April 18 and April 26, 2019, Strategic submitted letters for pre-motion
conferences (see Dkt. Nos. 90, 92) for the purpose of filing motions to dismiss Eastern’s First
Amended Complaint under Fed. R. Civ. P. 12(b)(6). In response, Eastern proposed a Second
Amended Complaint, which the Court deemed filed on May 8, 2019 and which is Eastern’s current
operative pleading. (Dkt. No. 93). Strategic’s Amended Answer and Counterclaim to that Second
Amended Complaint (Dkt. No. 126) is Strategic’s current operative pleading.

                In a prior version of Strategic’s Answer (Dkt. No. 47), Strategic had asserted breach
of contract, promissory estoppel, and tortious interference third party claims directly against Guo
Wengui. Mr. Guo filed a motion to dismiss those claims on November 29, 2018 (Dkt. No. 65).
On May 13, 2019, the Court dismissed Strategic’s third-party claims against Guo without prejudice
(Dkt. Nos. 96, 97).

               There are no motions pending or awaiting decision and there are no pending
appeals.

               4.      Status of Discovery

               Discovery has now concluded, except that Strategic is continuing to receive
productions from non-parties pursuant to non-party subpoenas duces tecum served before the
discovery deadline, and is making those productions available to Eastern. These productions
should be complete within the next two to three weeks.

               5.      Status of Settlement Discussions

                Both parties believe that settlement discussions are very unlikely to be fruitful until
the Court issues a decision on the parties’ respective summary judgment motions. In that vein,
earlier in the case, Judge Koetl cancelled a scheduled settlement conference because the parties
agreed that the conference would not have been productive.

                                             ******




#57098871 v1
         Case 1:18-cv-02185-LJL-DCF Document 258 Filed 02/24/20 Page 4 of 4



Judge Lewis J. Liman
February 24, 2020
Page 4

              We look forward to addressing these issues, including the parties’ proposed
summary judgment motions and the parties’ proposed schedule to govern such motions during the
March 2, 2020 conference.



                                               Respectfully submitted,

                                               /s/ Joanna J. Cline

                                               Joanna J. Cline

cc:        All Counsel of Record (By CM/ECF)




#57098871 v1
